UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1732



CHUAN ZHI YU,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-562-531)


Submitted:   January 10, 2008             Decided:   January 29, 2008


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Winston Wen-Hsiung Tsai, Bethesda, Maryland, for Petitioner.
Jeffrey S. Bucholtz, Acting Assistant Attorney General, Russell
J.E. Verby, Shelley R. Goad, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chuan Zhi Yu, a native and citizen of the People’s

Republic of China, petitions for review of a decision of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration      judge’s     order    pretermitting       her    application      for

adjustment of status and ordering her removal from the United

States.     We deny her petition for review.

              Yu entered the United States on a K-1 nonimmigrant fiancé

visa.     She did not marry the sponsor of that visa, and now seeks

adjustment of status under 8 U.S.C. § 1255(i) (2000) based on an

approved labor certification.          Relying on its interpretation of 8

U.S.C. § 1255(d) (2000), and our decision in Markovski v. Gonzales,

486 F.3d 108 (4th Cir. 2007), the Board found Yu ineligible for

adjustment of status on any basis other than marriage to the K-1

sponsor within ninety days of entry.              We conclude that the Board

correctly applied the cited authority.              Therefore, we deny Yu’s

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions     are     adequately       presented    in   the

materials     before   the    court    and     argument    would    not     aid   the

decisional process.

                                                                  PETITION DENIED




                                       - 2 -